        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 1 of 26




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT


  JAMES WHITTED, individually, and on
  behalf of all others similarly situated,
                                                         No. 3:20-cv-00569 (MPS)
                         Petitioner,
                 v.

  DIANE EASTER, Warden of Federal
  Correctional Institution at Danbury in her
  official capacity,

                         Respondent.




 MEMORANDUM REGARDING ORDER REQUIRING SPECIFIC PERFORMANCE
              OF CLASS SETTLEMENT AGREEMENT

       In settling a class action brought by inmates whose medical conditions made them

especially vulnerable to serious illness from COVID-19, the Warden of Federal Correctional

Institution Danbury (“FCI Danbury”) and the U.S. Bureau of Prisons (“BOP”) agreed to

“endeavor to release individuals [incarcerated at FCI Danbury who were] approved for home

confinement to home confinement within 14 days of the approval decision unless public safety or

the absence of a home in which to place the inmate would make it unsafe to move the inmate to

home confinement within that 14 day period.” ECF No. 238-1 at 11-12. The class of inmates

recently filed a motion to enforce this provision of the settlement agreement on behalf of 17

inmates who were approved by the BOP for release to home confinement more than 14 days

before the filing of the motion—some as long as three months before. ECF No. 263. On

December 11, 2020, after considering the submissions of the parties and hearing oral argument

during a telephonic status conference, I granted the motion, ordered that the 17 inmates be
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 2 of 26




released by Saturday, December 12, 2020 at 5:00 p.m., and, going forward, limited the

permissible reasons for which the Warden and the BOP could delay the release of inmates to

home confinement beyond 14 days from the date they are approved for home confinement. ECF

No. 289. On December 14, 2020, I also ordered that one of the 17 inmates whose proposed place

of home confinement was no longer available be released under the BOP’s furlough authority to

the care of class counsel. ECF No. 294. I noted in my December 11 and 14 orders that I would

later issue an opinion to provide a more fulsome explanation of the reasons for those orders.

This is that opinion. In short, as explained below, the Warden and the BOP delayed transferring

the 17 inmates to home confinement for reasons that do not comport with their promise to

“endeavor” to effectuate those transfers within 14 days, and the December 11 and 14 orders were

necessary to realize that promise.

I.     BACKGROUND

       I assume familiarity with the factual and procedural background of this case as set forth

in the Ruling on Motion for Temporary Restraining Order and Motion to Dismiss, ECF No. 30 ,

and with the parties’ submissions relating to the class’s motion to enforce the Settlement

Agreement. See ECF Nos. 263-74, 277-87. I recount the background here only as necessary to

explain the December 11 and 14 orders.

       On July 27, 2020, the parties entered into a Settlement Agreement resolving all claims

brought by Petitioner, James Whitted, individually and on behalf of members of a proposed

class, against the Respondent, Diane Easter, in her official capacity as the Warden of FCI

Danbury and the BOP. ECF No. 238-1 at 2. On August 11, 2020, on motion of the parties, I

certified the following Settlement Class (“Medically Vulnerable Class” or “Settlement Class”):

       any person incarcerated at FCI Danbury anytime from the Ef fective Date of the parties’
       Settlement Agreement, i.e., July 27, 2020, until the termination date of the Agreement,


                                                2
         Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 3 of 26




        i.e., October 31, 2021, unless otherwise modified by the parties pursuant to the terms of
        the Agreement, who either (a) is a List One Inmate or List Two Inmate (as those terms
        are defined in the Settlement Agreement, ECF No. [238-1] at 3-4), or (b) possesses one or
        more underlying medical conditions which, according to current CDC guidance (i.e., the
        CDC guidance in effect at the time of the individual’s home confinement review), either
        (i) places that inmate at increased risk of severe illness from COVID-19 (“Tier 1 medical
        conditions”); or (ii) might place that inmate at an increased risk of severe illness from
        COVID-19 (“Tier 2 medical conditions”).

ECF No. 141 at 2-3. I ordered the distribution of notice to the settlement class and scheduled a

fairness hearing for September 18, 2020 to consider final approval of the Settlement Agreement.

Id. at 7-8. At the September 18, 2020 fairness hearing, I approved the Settlement Agreement,

ECF No. 221; I later dismissed the case, expressly retaining jurisdiction to the full extent

necessary to enforce the terms of the Settlement Agreement , ECF No. 241. 1

        As pertinent here, the Settlement Agreement sets forth standards and procedures for

conducting home confinement reviews for members of the Settlement Class2 and a multi-tiered

dispute resolution procedure that culminates in judicial intervention. See ECF No. 238-1. The

dispute presented by the class’s motion to enforce arises from paragraph 11, which provides as

follows:

        BOP will endeavor to release individuals approved for home confinement to home
        confinement within 14 days of the approval decision unless public safety or the absence
        of any home in which to place the inmate would make it unsafe to move the inmate to


1
 I have ancillary jurisdiction over the Petitioner’s motion to enforce the settlement agreement because, upon
dismissal, I

        reserve[d] and retain[ed] jurisdiction over the parties and this case to the full extent necessary to enforce the
        terms of the Settlement pursuant to the terms set forth therein (ECF No. 238-1). See Kokkonen v. Guardian
        Life Insurance Co. of America, 511 U.S. 375, 381 (1994); In re American Express Financial Advisors
        Securities Litigation, 672 F.3d 113, 134 (2d Cir. 2011). The Settlement Agreement (ECF No. 238-1) is
        hereby incorporated in this order by reference.

ECF No. 241; see also Meetings & Expositions, Inc. v. Tandy Corp., 490 F.2d 714, 717 (2d Cir. 1974) (“A district
court has the power to enforce summarily, on motion, a settlement agreement reached in a case that was pending
before it.”).
2
 These standards incorporated those set forth in the May 12, 2020 temporary restraining order. See ECF No. 238-1
¶¶ 2, 3, 6, 10, 11; see also ECF No. 30 at 71.

                                                          3
         Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 4 of 26




        home confinement within that 14 day period.

Id. at 11-12. Where, as here, the parties are unable to resolve a dispute and seek judicial

intervention, “the sole remedy shall be specific performance of th[e] Agreement.” Id. at 16.

        In the motion to enforce, the class alleged that 17 inmates had been approved for home

confinement but that each of them was being held at FCI Danbury for more than 14 days without

a permissible reason under the Settlement Agreement, i.e., without a public safety reason or the

lack of a home in which to place the inmate. ECF No. 263 at 1. At the time of filing, December

6, 2020, these inmates had been waiting to be released on home confinement, after having been

approved for such release, for between 27 3 and 104 days. ECF Nos. 265, 282. The class also

filed supporting declarations from four of these 17 inmates, all of whom expressed a fear of

contracting COVID-19 at FCI Danbury, as well as two other FCI Danbury inmates. See ECF

Nos. 272, 273, 274, 284, 285, 279-3. All six declarations observe a recent spike in COVID-19

cases at FCI Danbury. See ECF No. 272 (observing at least five positive COVID-19 test results

in the women’s camp, but none on her “quarantine floor”); ECF No. 273 (noting the recent

outbreak at FCI Danbury); ECF No. 274 (noting the recent outbreak at FCI Danbury); ECF No.

284 (noting at least four positive COVID-19 tests in the women’s camp on Monday, December

7, 2020); ECF No. 285 (noting at least two positive COVID-19 tests, and one symptomatic

inmate, in the FSL between December 6 and 7, 2020); ECF No. 279-3 (this inmate, who is seven

months’ pregnant, noted at least five COVID-19 positive tests at the women’s camp in the past




3
  In the motion to enforce, class counsel identified one inmate, M.D., who had been waiting 16 days, but indicated
that this date was uncertain because it was only based on the date class counsel received the approval packet and
was not necessarily the actual date of approval. ECF No. 265. In the Warden’s declaration, she clarifies that this
inmate was approved for home confinement on 11/9/2020, not on 11/20/2020—the date class counsel received
M.D.’s home confinement approval packet. ECF No. 281 at 7 ¶ 24. As a result, M.D. had been waiting for 27 days
as of December 6, 2020, not 16 days.

                                                        4
         Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 5 of 26




week, including one symptomatic inmate whose bed is three feet away from her own). 4 Four of

the six declarations also observe a gap in BOP staff ’s checking of inmates’ temperatures and

COVID-19 symptoms. See ECF No. 273 (no temperature or symptom checks between before

Thanksgiving and December 7, 2020); ECF No. 284 (no temperature or symptom checks from

November 23 to December 7, 2020); ECF No. 285 (noting that temperature and symptom checks

were conducted on December 7, 2020, and that everyone at the FSL was tested for COVID -19 on

the same day; this inmate recalls that temperature and symptom checks were conducted four

times in the month prior to December 7); ECF No. 279-3 (noting a gap in temperature and

symptom checks, which started again on December 7, 2020 at the women’s camp).

         Each of the four declarations from inmates approved for home confinement describes a

prolonged waiting or quarantine period beyond fourteen days:

             •    J.H., an inmate at the women’s camp, was approved for home confinement on

                  September 21, 2020. She had been in quarantine for 20 days as of December 9,

                  2020, was tested for COVID-19 three times, and—based on her projected release

                  date of December 17—would have been in quarantine for a full month prior to

                  release. J.H. is able to isolate at her place of home confinement, a friend’s home

                  in Mississippi. See ECF Nos. 272, 282 at 4.

             •    M.R., an inmate at the women’s camp, was approved for home confinement on

                  October 5, 2020. She was scheduled to be released to home confinement on

                  December 5, 2020 but was placed in quarantine on December 8, 2020, and her

                  release was delayed until January 5, 2021. ECF Nos. 273, 282 at 4-5.


4
 As of December 21, 2020, the BOP’s COVID-19 webpage reported a total of 95 active infections among a
population of 862 inmates. https://www.bop.gov/coronavirus/; https://www.bop.gov/locations/institutions/dan/
(both last visited on December 21, 2020). This is a sharp increase from the report of 30 active inmate infections on
December 6, when the motion to enforce was filed.

                                                         5
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 6 of 26




           •   N.L., an inmate at the women’s camp, was approved for home confinement on

               October 5, 2020. She was placed in quarantine on December 1, 2020 and was

               tested for COVID-19 on December 1 and 8. N.L.’s scheduled release date was

               December 22, 2020. ECF Nos. 274, 282 at 4.

           •   W.H., an inmate at the women’s camp, was approved for home confinement on

               August 24, 2020. She was scheduled to be released to home confinement on

               December 29, 2020, and was placed in quarantine on December 8. W.H. received

               a COVID-19 PCR test before entering quarantine and a rapid test after she entered

               quarantine. ECF No. 282 at 4, 284.

The class also provided a chart that includes the home confinement approval date, the number of

days waiting, and the expected home confinement release date of each of the 17 inmates. ECF

No. 265; see also ECF No. 282 (an updated version of the same chart produced by the

Respondent).

       Before the filing of the motion to enforce, Warden Easter wrote a letter, ECF No. 267, to

respond to concerns about these delays being raised by class counsel. The letter, dated

December 1, 2020, was written in response to a letter from class counsel dated November 23,

2020, and provides an explanation for the delay in releasing 12 inmates who had been approved

for home confinement. ECF No. 267 at 2. Warden Easter explains as follows:

       As a general matter, several circumstances have converged to create challenges to
       redesignating inmates to HC within 14 days of being approved. First, the BOP’s Health
       Services Division recently implemented several pre-release requirements to account for
       the risk of an inmate on HC [home confinement] contracting COVID while in HC, all of
       which must be clearly documented in the inmate’s medical record (“BEMR”) and
       included with the paperwork necessary to transfer an inmate to HC. These requirements
       include Health Services staff meeting with the inmate to discuss the specific type of
       release residence (house/apartment/group home, etc.) where the inmate will be living,
       account for any health concerns from individuals in the residence, secure a contact phone
       number for the inmate, and arrange safe transportation from the institution to the

                                               6
         Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 7 of 26




         residence. Health Services staff must also educate the inmate as [to] how to protect
         themselves from COVID-19 transmission, including proper hand washing, social
         distancing, wearing of facial coverings and how to conduct self -assessments for signs and
         symptoms of COVID-19. Health Services staff must also evaluate the release plan to
         determine if HC would be more effective in protecting the inmate’s health than continued
         confinement at their present place of incarceration. Finally, Health Services staff must
         make a determination whether the inmate requires medical care while serving their
         sentence on HC. If frequent and ongoing medical care is required, Health Services staff
         coordinate with the BOP’s contracted community medical provider and the BOP’s
         Central Office to determine if the inmate’s medical needs can be met in the community.
         Documentation that each of the aforementioned tasks [was] performed must be included
         in the paperwork necessary to transfer an inmate to HC, and due to the lack of
         standardization of this documentation, most of the inmates referenced below needed to
         have this information added to their HC referral. However, BOP has recently
         standardized the process of documenting the performance of these tasks, and delays due
         to missing/insufficient BEMR documentation should no longer be a problem for HC
         referrals out of FCI Danbury.

ECF No. 267 at 2-3. The Warden continues:

         A second factor impacting BOP’s ability to place inmates into HC within 14 days of
         approval is the clinically informed and empirically sound requirement that inmates test
         negative on a “PCR” or “swab” COVID-19 test prior to release to the community. The
         private laboratory FCI Danbury relies upon to provide test results that meet current “best
         practice” testing standards has been unable to provide us with results quickly enough to
         always allow a 14-day quarantine, although we have requested this laboratory place some
         priority on FCI Danbury tests. While the contractor seems amenable to prioritizing tests
         out of FCI Danbury, as recently as November 25th they informed us that recent increases
         in community-based testing may cause further delay in providing test results. However,
         given the AG’s direction that BOP not take “any” risk of transferring inmates to home
         confinement that will contribute to the spread of COVID-19, we reiterate the belief that
         we need to use the best-available means of testing inmates prior to redesignation even if
         it extends the quarantine period.

         Finally, several other factors have arisen over the past few months impacting the ability
         to move inmates to HC as expeditiously as possible. First, the resumption of inmate
         movement throughout the agency has created a need to quarantine newly-arriving
         inmates at FCI Danbury before they can be placed into the general population. While
         strict adherence to this practice is responsible for the fact there have been no new cases of
         COVID within the general population for several months, 5 quarantine space at FCI
         Danbury is severely limited and the space occupied by incoming inmates is not available
         to outgoing inmates (such as those transferring to HC) as it was prior to the resumption of
         inmate movement. Second, the female Special Housing Unit has been closed to facilitate

5
 While the reference to “no new cases of COVID within the general population for several months” may have been
accurate at the time the Warden wrote her letter, it was obsolete by the time the class filed the motion to enforce on
December 6. See supra note 4.

                                                          7
         Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 8 of 26




         necessary improvements, further reducing the quarantine space available for inmates
         transferring to HC. Third, a recent update and migration of the BOP’s email system
         caused a number of HC referrals to be sent to the wrong location in the agency, impacting
         several inmates class counsel inquires about. Finally, FCI Danbury has temporarily lost
         three Case Managers due to unforeseeable personal circumstances; as Case Managers are
         pivotal to marshaling HC referrals through the agency, their absence has adversely
         affected the speed of HC redesignations.

Id. at 3. The Warden then provides specific explanations for the delays in releasing 12 inmates 6

approved for home confinement, in which the general themes just described recur in individual

cases.

         For example, the first inmate was approved for home confinement on September 16,

2020, but her “referral was returned during the routing process due to new BOP guidelines

requiring certain language in BEMR regarding the risk of COVID-19 in the community.” Id.

The referral for home confinement was received as of November 4, 2020, by the pertinent

Residential Reentry Manager’s Office (“RRM”), a separate BOP office located in various

regions and charged with placing inmates into the community for service of the remainder of

their sentences—usually in Residential Reentry Centers (“RRCs”), which are often called

“halfway houses.” 7 ECF No. 278-2 at 2. Because of “a potential electronic error due to recent

updates and migration of the email system[,]” however, the RRM did not provide a home

confinement release date—in this case, December 17, 2020—until November 30, 2020. Id. In

another case, an inmate was approved for home confinement on August 24, 2020. Id. at 4. This

inmate’s release was delayed due to outstanding Canadian charges that the BOP confirmed were



6
  Of these 12 inmates, 11 overlap with the 17 inmates identified in ECF No. 282, whose individual cases are
discussed in the Warden’s later-filed declaration. ECF No. 281 at 5-9. This is the same group of 17 inmates I
ordered released in the December 11 order.
7
  “RRCs are not BOP facilities and do not employ BOP staff; rather, they are private corporations with whom BOP
contracts to provide structured assistance to federal inmates releasing to the community.” ECF No. 278 -2 at 3.
RRCs run halfway houses and also supervise inmates released on home confinement. Id. Contractual arrangements
limit the number of inmates a RRC can supervise at any given time. Id. Nearly all federal inmates who are released
to home confinement—94 percent—are supervised by RRCs. Id.

                                                        8
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 9 of 26




resolved on October 23, 2020, and because of the requirement that certain language be in the

inmate’s BEMR. Id. The referral process continued on October 27, 2020, but because the RRM

did not receive it, the RRM did not begin processing the referral until November 24, 2020. Id.

Other reasons for delay in specific cases include security-related reviews; checks with law

enforcement for outstanding warrants, detainers, or pending charges; denials of supervision by

probation; quarantine constraints at FCI Danbury; and, in one case, the need to send ink

fingerprints to the FBI. Id. at 4-6.

       The Warden’s declaration, written on December 8, 2020 in response to the class’s motion

to enforce, elaborates on the explanation provided in the December 1 letter and addresses the

delays experienced by the 17 individuals the class contended were being held at FCI Danbury in

violation of the Settlement Agreement. Specifically, the Warden explains:

       As a preliminary matter, several events have happened in the instance of nearly every
       inmate set forth in this motion. First, most inmates had their home confinement referral
       returned during the routing process due to new BOP guidelines requiring certain language
       in an inmate’s Bureau Electronic Medical Record (“BEMR”) regarding the risk of
       COVID-19 in the community. Second, with respect to a smaller number of inmates,
       referrals were delayed due to an electronic error associated with recent updates and
       migration of the BOP’s email system, causing their home confinement referrals to be sent
       to an unmonitored mailbox. Lastly, the need to quarantine inmates f or 14 days and have
       them test “negative” on a polymerase chain reaction (“PCR”) COVID-19 test prior to
       release affected the ability to place these inmates into home confinement within 14 days
       of approval.

ECF No. 281 at 3 (internal citations omitted). With respect to delays resulting from the

requirement that the BEMR [i.e., the inmate’s medical record] contain certain language, the

Warden explains that delays were initially caused by differences in interpretation among the

BOP’s regional RRMs of Attorney General William Barr’s March 26, 2020 directive, which

required the BOP, before releasing any inmate on home confinement, to “make an assessment of

the inmate’s risk factors for severe COVID-19 illness, risks of COVID-19 at the inmate’s prison



                                                9
         Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 10 of 26




facility, as well as the risks of COVID-19 at the location in which the inmate seeks home

confinement [based on CDC guidance].” Id. at 3 (quoting Attorney General William Barr,

Memorandum for Director of Bureau Prisons (March 26, 2020), Ex. D to the Warden’s

declaration). On November 16, 2020, the BOP adopted a uniform approach, requiring that any

inmate approved for home confinement “be educated as to the best practices they might employ

to avoid COVID-19 infection and that this education be documented in the inmate’s BEMR.” Id.

The Warden further explains that because the issue has been clarified, “BEMR documentation

should no longer be an issue for home confinement referrals coming out of FCI Danbury.” Id.

With respect to delays caused by the agency’s migration to a new email system, which began in

October 2020 and caused home confinement referrals to be sent to an unmonitored mailbox at a

RRM’s Office,8 the Warden explains that she has “advised [her] staff of the need to ensure that

referral packets are going to the proper mailboxes to ensure they route expediently through the

RRO’s.” Id. at 4.

         With respect to delays due to quarantine constraints, the Warden explains that “[i]t is a

mandated BOP policy, one which was specifically preserved in the settlement of this case, that

inmates being placed into home confinement quarantine for 14 days and then test ‘negative’ on a

PCR COVID-19 test prior to release.” Id.9 Due to recent increases in community based testing,

the “current wait time for lab results is approximately 5 to 7 days[]” despite the BOP’s request

that tests from FCI Danbury receive priority. Id. The Warden continues as follows:

         From the advent of this pandemic, the Attorney General explicitly directed BOP “to place
         any inmate to whom you grant home confinement in a mandatory 14-day quarantine
         period before that inmate is discharged from a BOP facility to home confinement,” and

8
  “To place an inmate into home confinement, once the referral paperwork is completed at FCI Danbury, it is
transmitted to the Residential Reentry Manager’s Office (‘RRO’) to approve the placement of the inmate into the
community.” ECF No. 281 at 4.
9
  The statement that a 14-day quarantine was “specifically preserved in the settlement of this case” apparently refers
to language in a Side Letter entered into in connection with the Settlement Agreement. I address this point below.

                                                         10
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 11 of 26




         this direction has not been rescinded. Given the Attorney General’s directive that BOP
         not take “any” risk of transferring inmates to home confinement that could contribute to
         the spread of COVID-19, the BOP is steadfast in the need to use a 14-day quarantine, as
         well as the best-available means of testing inmates, prior to release. These requirements
         may extend the amount of time needed to allow for a full quarantine or await the return of
         a negative PCR test result.

Id. (citing AG Barr’s March 26, 2020 memorandum). Before discussing the individual cases of

the 17 inmates approved for home confinement, 10 the Warden notes that “[a]lthough several of

the inmates listed below have been made eligible for furlough, the issuance of a furlough is a rare

and exceptional event.” Id. (explaining the process for placing an inmate on furlough); see also

18 U.S.C. § 3622 (BOP’s statutory furlough authority); ECF No. 281 at 39 (Program Statement

5280.09 Inmate Furloughs, Ex. E to the Warden’s declaration) (“A furlough is an authorized

absence from an institution by an inmate who is not under escort of a staff member, U.S.

Marshal, or state or federal agents. . . . A [‘transfer furlough’ is a] furlough for the purpose of

transferring an inmate from one Bureau facility to another, a non-federal facility, or community

confinement (including home confinement) . . . .”). The Warden concludes the declaration as

follows:

         Our experience has been that placing inmates into home confinement within 14 days is
         not always possible due to the complex situations that many inmates need to account for
         before they can be safely released to the community. In nearly every case in which staff
         at FCI Danbury have sought to transfer an inmate to home confinement, complications
         arising out of the ongoing COVID-19 pandemic have made it more difficult to coordinate
         the redesignation. Despite these complications, we have continued to endeavor to place
         inmates into home confinement within 14 days of approval, consistent with public health
         and the safety of the community.




10
  Because the individual explanations for delays in releasing each of the 17 inmates are consistent with the general
themes described in the Warden’s declaration, and are largely identical to those described in the Warden’s letter, I
do not detail these explanations here.

                                                        11
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 12 of 26




ECF No. 281 at 9. In fact, however, neither party has identified any class member approved for home

confinement who was actually released to home confinement within 14 days of the approval for home

confinement.

        The Respondent also provided a declaration from Erik Anderson, the Eastern Sector

Administrator of the Residential Reentry Management Branch at the BOP. ECF No. 278-2. Mr.

Anderson’s declaration describes the process for placing an inmate into home confinement under

the supervision of a RRC or a local United States Probation Office (“USPO”). Id. at 2. In brief,

once an inmate is approved for home confinement, either by the Warden or by the Home

Confinement Committee (“HCC”), the following steps occur before the inmate is released to

home confinement under the supervision of a RRC: (1) the BOP prepares a “home confinement

packet” containing the necessary paperwork for an inmate to be transferred to community

custody, id. at 3; (2) the home confinement packet is sent via internal email to the RRO located

where the inmate will be released, id.; (3) RRO staff reviews the packet for completeness

including, for CARES Act placements, 11 language in the inmate’s BEMR “accounting for the

inmate’s risk of contracting COVID-19 in home confinement versus the risk if they were to

remain in a BOP facility”, id.; (4) if the packet is incomplete, the RRO will return the packet to

the sending institution for corrections, id.; (5) once the RRO determines that the packet is

complete, and includes a requested placement date, the RRO transmits the packet to the RRC,

id.; (6) RRC contractors then verify the suitability of the home confinement location and respond

with an acceptance or denial of the packet; though the BOP’s pandemic response plan provides

that such a response is due within 3 days of the RRC receiving the packet, the RRC is allowed 30

days to respond under its contract with the BOP, id.; and (7) the RRC (or the USPO, if it is


11
  The CARES Act, adopted in March 2020 in response to the COVID-19 pandemic, expanded the BOP’s authority
to release inmates to home confinement.

                                                   12
       Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 13 of 26




conducting the supervision) conducts a review and investigation to ensure that certain principles

of public safety are accounted for, id. at 5.

       Should a RRC be unavailable, either because it does not serve a particular geographic

area or because it lacks any further supervision capacity or otherwise cannot accept the inmate

for placement, the USPO may be able to undertake the supervision under the “Federal Location

Monitoring” program (“FLM”). Id. at 4. The FLM program is not offered in all districts and,

where available, a particular inmate’s proposal for home confinement will be evaluated based on

certain contractually-specified criteria except where, as here, the supervision is sought pursuant

to “[s]pecial circumstances under provisional authorities granted by emergency legislation or

otherwise authorized by act of Congress . . . .” Id.; see supra note 11. USPOs are provided 30

days to respond to a given request for supervision, but many have required more than 30 days

because of “the exponential increase in community placements due to COVID-19.” Id. at 5. An

inmate’s request may also be denied if the USPO does not have sufficient resources to take on

the supervision, “for example where an inmate has too much time remaining on their sentence

for the USPO to agree to supervise them for the remainder of their term.” Id.

II.    LEGAL STANDARD

       A.      Settlement Agreements

       “A settlement agreement is a contract that is interpreted according to general principles of

contract law. Once entered into, the contract is binding and conclusive.” Powell v. Omnicom,

497 F.3d 124, 128 (2d Cir. 2007) (internal citation omitted). “It is customary, where Congress

has not adopted a different standard, to apply to the construction of government contracts the

principles of general contract law.” Priebe & Sons v. United States, 332 U.S. 407, 411 (1947).

“[C]ontracts with the federal government are governed by federal common law, which



                                                13
       Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 14 of 26




incorporates the core principles of the common law of contract[s] that are in force in most

states.” E.E.O.C. v. Fed. Express Corp., 268 F. Supp. 2d 192, 204 (E.D.N.Y. 2003) (citing Falls

Riverway Realty, Inc. v. City of Niagara Falls, N.Y., 754 F.2d 49, 55 n.4 (2d Cir. 1985)) (internal

citations and quotations marks omitted) (brackets in original). Because the Restatement

(Second) of Contracts “represent[s] the ‘prevailing view’ among the states . . .”, the principles

therein provide a source from which to “fashion a federal common law rule . . . .” Bowden v.

United States, 106 F.3d 433, 439 (D.C. Cir. 1997).

       B.      Specific Performance

       As noted, under the Settlement Agreement, “[i]f Petitioner [i.e., the class] prevails on any

claim alleging Respondent’s [i.e., the Warden’s] or BOP’s non-compliance with this Agreement,

the sole remedy shall be specific performance of this Agreement.” ECF No. 238-1 at 16.

“Specific performance is by definition limited to the enforcement of contract duties.”

Restatement (Second) of Contracts ch. 16, topic 3, intro. note (Am. Law Inst. 1981). Where

damages are inadequate “to protect the expectation interest of the injured party”, id. § 359, and

“the terms of the contract are sufficiently certain to provide a basis for an appropriate order”, id.

§ 362, “specific performance of a contract duty will be granted in the discretion of the court

against a party who has committed or is threatening to commit a breach of the duty[,]” id. § 357;

see also id. §§ 359-69 (discussing how certain factors affect the availability of specific

performance). “An order of specific performance or an injunction will be so drawn as best to

effectuate the purposes for which the contract was made and on such terms as justice requires. ”

Id. § 358(1). The order “need not be absolute in form and the performance that it requires need

not be identical with that due under the contract.” Id. The commentary to the Restatement

elaborates on the court’s flexibility in crafting an order of specific performance:



                                                 14
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 15 of 26




        The objective of the court in granting equitable relief is to do complete justice to the
        extent that this is feasible. Under the rule stated in Subsection (1), the court has the
        power to mold its order to this end. The form and terms of the order are to a considerable
        extent within the discretion of the court. . . . It may command a performance by the party
        in breach that is not identical with the one that he promised to render. It may indirectly
        induce the party in breach to do an act by enjoining him from doing inconsistent acts.
        See § 357(2)(b).

Id. § 358 cmt. a.

III.    DISCUSSION

        As noted, in the Settlement Agreement, the BOP agreed to “endeavor to release

individuals approved for home confinement to home confinement within 14 days of the approval

decision unless public safety or the absence of any home in which to place the inmate would

make it unsafe to move the inmate to home confinement within that fourteen day period.” ECF

No. 238-1 at 11-12. None of the parties contend that this provision is ambiguous or invalid, none

contest the court’s jurisdiction to enforce the Agreement, and none dispute any facts material to

the disposition of the class’s motion. Further, the parties agree that my authority to grant specific

performance of the Agreement entails the authority to order the Warden to release one or more of

the 17 inmates to home confinement by a particular date. 12 Thus, as the Government notes,

“[t]he issue before the Court is whether this [14-day] provision of the Settlement Agreement has

been violated to warrant an order of specific performance.” ECF No. 278 at 1.

        The class argues that the Warden and the BOP have not “endeavor[ed]” to release

inmates on home confinement within 14 days of approval because the reasons for delay provided

by the Warden are not permissible under the Settlement Agreement, i.e., they do not constitute a

“public safety” concern or a lack of a home to go to warranting delay beyond 14 days. ECF No.

263 at 1-2. By contrast, the Warden and the BOP’s position is that they have “endeavored to


12
  The parties confirmed this agreement at oral argument on the motion to enforce during the telephonic status
conference of December 10, 2020.

                                                        15
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 16 of 26




meet this 14-day target . . .” and that “pre-release quarantine requirements and supervision[-]

related administrative requirements are legitimate public safety reasons that can permit release

delays beyond 14 days, consistent with Section 11 [of the Settlement Agreement].” ECF No.

278 at 1-2. For the reasons that follow, I agree with the class and find that the Warden and the

BOP have not “endeavor[ed]” to meet the Settlement Agreement’s 14-day release target, and that

their pre-release quarantine requirements and supervision-related administrative requirements do

not constitute “public safety” concerns that would permit a delay beyond 14 days within the

meaning of the Settlement Agreement.13

        Because the parties’ dispute turns on the meaning of “endeavor” and “public safety”, I

begin with definitions. To “endeavor” means to “try hard to do or achieve something.”

Endeavor, New Oxford American Dictionary; see also Endeavor, Black’s Law Dictionary (11th

ed. 2019) (“[t]o exert physical or intellectual strength toward the attainment of an object or

goal.”); Endeavor, Merriam-Webster Online Dictionary (defining “endeavor” to mean “to

attempt (something, such as the fulfillment of an obligation) by exertion of effort” ),

https://www.merriam-webster.com/dictionary/endeavor (last accessed December 17, 2020);

Endeavor, Dictionary.Com (“to exert oneself to do or effect something; make an effort; strive.”),

https://www.dictionary.com/browse/endeavor?s=t (last visited December 20, 2020). “Public

safety” is defined to mean “[t]he welfare and protection of the general public, usu[ally]

expressed as a governmental responsibility . . . .” Public Safety, Black’s Law Dictionary.

        The use of the verb “endeavor” does not create uncertainty as to the Warden’s and the

BOP’s time of performance; the contract remains sufficiently certain “to provide the basis for



13
  The parties also disagree about the extent to which the May 12, 2020 TRO was incorporated into t he Settlement
Agreement. Because I find that Respondent breached the plain terms of the Settlement Agreement, I need not, and
do not, decide this issue.

                                                       16
       Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 17 of 26




giving an appropriate remedy.” Restatement (Second) of Contracts § 362 cmt. a.; see also id. §

33(2) (“The terms of a contract are reasonably certain if they provide a basis for determining the

existence of a breach and for giving an appropriate remedy.”). That is so because, here, the word

“endeavor” is followed by a specific time limit—14 days—, as well as reasonably clear

exceptions (public safety and the absence of a home), against which the “endeavor[ing]” can be

measured. This is a good deal more definite than many time-based performance standards found

in other enforceable contracts. See Restatement (Second) of Contracts § 33 cmt d. (“Uncertain

time of performance. Valid contracts are often made which do not specify the time for

performance.); id. cmt. d., illus. 3 (“A and B promise that certain performances shall be mutually

rendered by them ‘immediately’ or ‘at once,’ or ‘promptly,’ or ‘as soon as possible,’ or ‘in about

one month.’ All these promises are sufficiently definite to form contracts.”).

       Here, the BOP agreed to “endeavor to release individuals approved for home

confinement to home confinement within 14 days of the approval decision . . . .” ECF No. 238-1

at 11-12 (emphasis added). The Respondent has a contractual obligation to perform that duty

“unless public safety or the absence of any home in which to place the inmate would make it

unsafe to move the inmate to home confinement within that 14 day period.” Id. at 12 (emphasis

added). It bears emphasizing that each of these exceptions—a “public safety” concern or the

“absence of any home”—is a permissible reason to delay release only if either exception “would

make it unsafe to move the inmate to home confinement within that 14 day period.” Id.

(emphasis added). So, for example, if an inmate approved for home confinement did not have a

home to go to on day 14, the Respondent may delay release until such a home is found. But if a

home were found for this hypothetical inmate on day 15, the Respondent would be obligated to

“endeavor” to release that inmate to home confinement immediately because the 14-day period



                                                17
       Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 18 of 26




had expired (assuming no “public safety” concern existed). The same would be true were any

inmate’s release to home confinement delayed beyond 14 days based on a permissible “public

safety” concern: As soon as that concern was resolved, the Respondent would be obligated to

“endeavor” to release that inmate to home confinement immediately.

       When the Warden’s letter and declaration are viewed in the light of these principles, it

becomes clear that she and the BOP have not been “try[ing] hard,” “exert[ing] physical or

intellectual strength”, or “striv[ing]” to effectuate the releases of the 17 inmates that are the

subject of the class’s motion within 14 days of their approval for home confinement. As

described above, the Warden provides various reasons for the delays—which, when the class

filed its motion to enforce, ranged from 27 days to 104 days after approval for home confinement

by the BOP’s Home Confinement Committee. See ECF Nos. 265, 281. Most of the reasons

offered by the Warden to justify delaying release over the past several months do not comport

with her and the BOP’s commitment to “endeavor” to release the inmates within 14 days; and by

the time I issued the December 11 specific performance order, no reason comporting with that

commitment remained to further delay the release of the 17 inmates.

       In most of the 17 cases, the Warden notes that, after approval by the Home Confinement

Committee, “the referral [for home confinement] was returned during the routing process due to

new BOP guidelines requiring certain language in the [the inmate’s medical record] regarding

the risk of COVID-19 in the community.” ECF No. 281 at 3; see also ECF No. 267 at 2-3. This

apparently refers to pre-release steps the BOP is now taking to account for the risk that the

inmate will contract COVID-19 while on home confinement, all of which must be now be

documented in the inmate’s medical record, and includes things like educating the inmate about

how to protect against infection by COVID-19. Id. While these steps are laudable, and while it



                                                  18
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 19 of 26




is sensible to document them in the inmate’s medical record, they are not a basis to delay release

to home confinement under the Agreement, because they do not concern “public safety” or the

absence of a home for the inmate, and treating them as a basis for such delay is inconsistent with

the BOP’s obligation to “endeavor to release” within 14 days of approval for home confinement.

In general, inmates face a substantially greater risk of contracting COVID-19 while incarcerated

than they do while living at home.14 The inmates at FCI Danbury certainly do: the current

number of infections among Danbury inmates suggests a substantially greater positivity rate than

among the population of Fairfield County, where the prison is located.15 Under these

circumstances, it is perverse to delay the release of inmates until notations in their medical record

have been made about efforts to protect them when they leave prison. And the need to make

notations in the inmate’s medical record has nothing to do with protecting the public or ensuring

that an inmate has a home to release to. Likewise, the delays in processing a home confinement

packet/referral after it is approved due to electronic or administrative errors that, in some cases,

went undetected for nearly a month, or delays due to making any kind of comparative risk

assessment of an inmate’s chances of contracting COVID-19, are unrelated to public safety or a

home to go to and do not constitute permissible reasons to delay release under the Agreement.

Accordingly, in the December 11 order, I ordered that, going forward, the BOP and the Warden

could not delay releasing an inmate beyond 14 days after approval by the Home Confinement


14
   See Brendan Saloner et al., COVID-19 Cases and Deaths in Federal and State Prison, J. of the Am. Med. Ass’n
(July 8, 2020), https://jamanetwork.com/journals/jama/fullarticle/2768249 (as of June 6, 2020, concluding that: (1)
the “COVID-19 case rate for prisoners was 5.5 times higher than the US population case rate . . .”; (2) the “crude
COVID-19 death rate in prisons was 39 deaths per 100 000 prisoners, which was higher than the US population rate
of 29 deaths per 100 000”; and (3) the “mean daily case growth rate was 8.3% per day in prisons and 3.4% per day
in the US population” between March 31, 2020, to June 6, 2020).
15
   Even if the current number of 95 active infections reflected testing of all 862 inmates at FCI Danbury—a generous
assumption, as there is nothing in the record to suggest that all Danbury inmates have been tested recently —, the
positivity rate would be about 11%—a good deal higher than the 7.8% positivity rate currently being reported for
Fairfield County. See supra note 3; see also https://www.covidactnow.org/us/connecticut-ct?s=1460419 (last visited
on December 21, 2020).

                                                        19
       Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 20 of 26




Committee on any of these grounds, and set deadlines aimed at minimizing delays caused by the

need for FCI Danbury to coordinate with RRMs. See ECF No. 289 at 3.

       The Warden cites as another reason for delay the need to quarantine inmates and to test

them for COVID-19 before releasing them to home confinement, and the delays in getting test

results. In support of its position that all inmates must quarantine for 14 days and then receive a

negative PCR COVID-19 test (which, given the 5-7 day wait for test results, see ECF No. 281 at

4, extends any pre-release quarantine from 14 days to between 19 and 21 days), the Warden

states it is a “mandated BOP policy,” citing Attorney General Barr’s March 26, 2020

memorandum, and one that was “specifically preserved in the settlement of this case.” For the

latter statement, the Warden is apparently relying on the Side Letter, because the Settlement

Agreement itself says nothing about preserving a mandatory 14-day quarantine period. The Side

Letter, which was entered into in conjunction with the Settlement Agreement, states that “it is

BOP policy that all inmates who are approved for home confinement or residential reentry center

placement be quarantined for 14 days prior to release from FCI Danbury[.]” But the same

paragraph provides that inmates approved for home confinement “may seek a waiver of the 14-

day quarantine requirement . . .”, indicating that the Warden has discretion to refrain from

requiring an inmate approved for home confinement to quarantine for 14 days before releasing

that inmate to home confinement. ECF No. 138-1 at 3. In any event, the Side Letter is a

unilateral statement of intent by the BOP about hygiene and other safety -related measures it

expects to take while the Settlement Agreement remains in effect; the class is not a party to the

Side Letter, and the Side Letter expressly states that it is not part of the Settlement Agreement.

Id. It thus cannot qualify the BOP’s and the Warden’s agreement to “endeavor” to release

inmates within 14 days of approval of home confinement. Finally, with regard to Attorney



                                                20
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 21 of 26




General Barr’s March 26, 2020 memorandum, the Warden neglects to mention his subsequent

April 3, 2020 memorandum, which directs the BOP, and FCI Danbury in particular, to

“immediately process [all inmates approved for home confinement] for transfer and then

immediately transfer them following a 14-day quarantine period at an appropriate BOP facility,

or, in appropriate cases subject to your case-by-case discretion, in the residence to which the

inmate is being transferred.”16

         Further, although I agree that minimizing the risk that inmates being released on home

confinement are COVID-positive is consistent with protecting the public safety, it is far from

clear that FCI Danbury’s requirement of quarantine plus testing for those approved for home

confinement is enhancing the public’s safety. Current CDC guidance suggests that it would not

be necessary to test these inmates at all if they were placed in a proper quarantine—either at

home or while still incarcerated. 17 It is unclear whether the BOP is making attempts—

endeavoring—to determine whether inmates approved for home confinement can safely

quarantine at home, an option expressly left open by the Attorney General’s April 3 memo and

one the TRO specifically required the BOP to explore. See ECF No. 30 at 71. The class has also

presented some evidence suggesting that the quarantine arrangements at Danbury are not ideal,

see ECF No. 263 at 13-14; ECF No. 270 at 1-3; ECF No. 279 at 1; see also Federal Bureau of

Prisons, COVID-19 Update, https://www.bop.gov/coronavirus/index.jsp (last accessed

December 18, 2020) (reporting 95 inmates infected with COVID-19, one inmate death from



16
   Federal Bureau of Prisons, Memorandum for Director of Bureau of Prisons from Attorney General William Barr:
Increasing Use of Home Confinement at Institutions Most Affected by COVID-19 (April 3, 2020) (emphasis added),
https://www.bop.gov/coronavirus/docs/bop_memo_home_confinement_april3.pdf.
17
   See When to Quarantine, Centers for Disease Control and Prevention, available at
https://www.cdc.gov/coronavirus/2019-ncov/if-you-are-sick/quarantine.html (stating that people who have been in
close contact with someone who has COVID-19 should quarantine at home “for 14 days after [the] last contact with
a person who has COVID-19 . . .”; and that one option to reduce quarantine time is to “stop[] quarantine . . . [a]fter
day 10 without testing . . . .”) (last accessed December 18, 2020).

                                                         21
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 22 of 26




COVID-19, and 82 inmates and 69 staff recovered from COVID-19), and that some inmates

have become exposed to COVID while in quarantine.18 Others have been exposed while waiting

to enter quarantine from the general population due to constraints on quarantine space that have

no doubt been exacerbated by the practice of keeping inmates in quarantine far longer than

required under CDC guidelines. 19 All this defeats the purpose of the quarantine. Further, while

the CDC has suggested that quarantine can be shortened when it is combined with testing, that

will work only if test results are obtained promptly, which is apparently not the case here given a

5-7 day waiting period for test results. If quarantine is ineffective, there is no point in delaying

release due to quarantine, especially given the possibility of a home-based quarantine; and if

quarantine is effective, then there is no point in extending it by 5 to 7 days of testing return time.

Similarly, limitations on quarantine space for outgoing inmates should not be a basis for delaying

release, at least not until other options, like quarantining at the place of home confinement, have

been exhausted. Thus, in the order of specific performance, I prohibited the BOP from delaying

release to home confinement based on either (1) the need to quarantine an inmate at FCI

Danbury unless the BOP found, for specific reasons, that the inmate could not safely quarantine

at home, or (2) the need to await COVID-19 test results or to further quarantine an inmate if the

inmate had quarantined for 14 days at FCI Danbury and was not showing symptoms of COVID-

19. ECF No. 289 at 3.



18
   After the December 11 order was entered, the Government reported to chambers, via email, that two of the 17
class members I ordered released had received positive COVID-19 tests after entering quarantine. These individuals
were K.C., who entered quarantine on December 7, 2020, ECF No. 265 at 2, and R.G., who entered quarantine on
December 1, 2020, id. at 3. One of these had already been released, and I directed both sets of counsel to contact
this individual to ensure she understood she had tested positive. The second had not been, and I allowed the Warden
to delay release until the inmate tested negative.
19
   Some of the BOP’s constraints on quarantine space are understandable and do not, by themselves, provide
grounds for a finding that the Respondent breached the settlement agreement. These include the efforts to
quarantine incoming inmates, the closure of the women’s SHU due to construction or repair, and the temporary loss
of Case Managers. See ECF No. 281 at 3.

                                                       22
        Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 23 of 26




        By the time the class filed its motion, the Warden was continuing to hold the 17 inmates

only because of the extended quarantine and testing requirements or, in a few cases, because the

other types of delays described above had postponed the period of quarantine until at least

several weeks after the approval for home confinement, with the BOP making no documented

effort to determine if the inmate could quarantine safely in the home. One of the 17, discussed

below, was held for 104 days from the date of approval of her home confinement; another was

held for 88 days,20 two others were held for 83 days, and two others for 81 days. ECF No. 282.

Because the reasons for the delay in their release were not consistent with the BOP’s and the

Warden’s promise to “endeavor” to effectuate release within 14 days of approval for home

confinement, I concluded that the Warden and the BOP had breached the Settlement Agreement

and ordered these inmates to be released. The December 11 order required Respondent to

release each of the 17 inmates (identified in ECF Nos. 265 and 282) by 5:00 p.m. on Saturday

December 12, 2020. In addition, the order required the Warden and the BOP, going forward, to

explain to class counsel within 5 days of the expiration of the 14-day period any delays (and a

plan to resolve them) beyond the 14 days. Such explanations will help fulfill the purpose of the

Agreement and realize the BOP’s and the Warden’s promise to “endeavor” to meet the 14-day

release target. It will also facilitate judicial review in the event of further disputes.

        Following the entry of the order of specific performance, I also ordered that one inmate

be released to the care of class counsel on furlough while the BOP works to approve a

community supervision plan for this inmate. I did so for several reasons. First, this inmate was




20
  This inmate, C.F., was listed in motion to enforce as having been approved for home confinement on 10/6/2020.
ECF No. 265. However, this date was based on the date class counsel received C.F.’s home confinement approval
paperwork. Id. In the Warden’s declaration, she clarifies that C.F. was approved for home confinement on
9/9/2020, and therefore had been waiting to be released on home confinement for 88 days as of December 6, 2020,
not 61 days. See ECF No. 281 at 8 ¶ 25.

                                                      23
       Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 24 of 26




approved for home confinement on August 24, 2020 and had been waiting 104 days to be

released on home confinement as of December 6, 2020. ECF No. 265 at 2. For the reasons

described above, the Respondent provided no permissible reason under the Agreement to delay

release of this inmate for that period, and plainly was not “endeavor[ing]” to release her within

14 days. In addition, this inmate’s proposed place of home confinement became unavailable

after I entered the order of specific performance, apparently through no fault of her own, and

class counsel offered reasonable grounds to find that a feasible supervision plan could be put in

place before the expiration of the 30-day furlough. The BOP has the authority to grant an inmate

furlough for the purpose of transferring the inmate to home confinement and may do so without a

pre-approved supervision plan. See 18 U.S.C. § 3622(a), (6) (authorizing the BOP to

temporarily release an inmate from the place of imprisonment, under certain conditions, to, inter

alia, allow an inmate to “visit a designated place for a period not to exceed thirty days, and then

return to the same or another facility, for the purpose of . . . engaging in any other significant

activity consistent with the public interest . . . .”); see also ECF No. 281 at 39 (Program

Statement 5280.09 Inmate Furloughs, Ex. E to the Warden’s declaration) (“A furlough is an

authorized absence from an institution by an inmate who is not under escort of a staff member,

U.S. Marshal, or state or federal agents. . . . A [‘transfer furlough’ is a] furlough for the purpose

of transferring an inmate from one Bureau facility to another, a non-federal facility, or

community confinement (including home confinement) . . . .”). The purpose of the December 14

furlough order is to transfer the inmate to home confinement and, in any case, I find that the

furlough itself is a “significant activity consistent with the public interest . . .”, 18 U.S.C. §

3622(a)(6), namely to protect the health of a medically vulnerable inmate approved for home

confinement and who had already been put at undue risk of infection.



                                                   24
       Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 25 of 26




       The December 11 order of specific performance was written to “best [] effectuate the

purposes for which the [Settlement Agreement] was made and on such terms as justice requires.”

Restatement (Second) of Contracts § 358(1). In addition, though the performance mandated by

the order is not identical to the BOP’s and the Warden’s duties under the Settlement Agreement,

ultimately the order does no more than require the BOP and the Warden to refrain from acting

inconsistently with their contractual obligations. See id. § 358 cmt. a. I also note that the finding

supporting the December 11 order of specific performance is narrow—I find only that the pre-

release quarantine requirements and supervision-related administrative requirements described

by the Warden do not constitute “public safety” concerns or the absence of a home to go to under

the Settlement Agreement, and that, based on the undisputed facts presented by the parties, the

BOP has not “endeavor[ed]” to release inmates within 14 days after approval for home

confinement. This opinion and the December 11 and 14 orders do not set forth any “bright-line”

rule that any delay beyond 14 days, where no public safety or lack of a home would otherwise

permit delay, constitutes a breach of the terms of the Settlement Agreement. I need not decide

that question, i.e., the extent to which the term “endeavor” gives the BOP flexibility in its

contractual time of performance when it is sincerely undertaking exertions of effort to meet the

14-day target. I decide only that, given the undisputed facts before me, the Warden and the BOP

breached the Settlement Agreement and the specific performance I ordered on December 11 and

14 is appropriate and warranted.




                                                 25
         Case 3:20-cv-00569-MPS Document 304 Filed 12/22/20 Page 26 of 26




IV.      CONCLUSION

         For the reasons and to the extent stated above, I granted Petitioner’s motion to enforce the

Settlement Agreement (ECF No. 263) and entered the December 11 and 14 orders. (ECF Nos.

289, 294).




                                                                           /s/
                                                                Michael P. Shea, U.S.D.J.


Dated:          Hartford, Connecticut
                December 22, 2020




                                                 26
